Exhibit 10.3


Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Change Order Form # 29




Change order under Agreement dated: Fifth Amendment to Development and Clinical
Supplies Agreement dated December 14, 2012


Between: Radius Health, Inc and 3M


Project Name: For the development of Radius’ Abaloparatide compound delivered
via 3M’s Microstructured Transdermal Delivery System




Change requested by: Radius
Name: Michele Gehrt
Company: 3M
Date: 23June2016


Description of change:
Radius has requested that 3M complete process experiments to improve the [*] of
the [*] in support of manufacturing Phase I clinical supplies of the sMTS
abaloparatide (ABL) product. The experiments will include the following
formulations: [*]. Separate change orders will be issued to manufacture the
clinical supplies and complete the stability. The activities and deliverables in
this Workplan are intended to support the further development of an optimized,
sMTS abaloparatide product that demonstrates comparability (including
pharmacokinetic bioequivalence or bioavailability) to the abaloparatide-SC
injection product. The total estimated costs are $[*].
Scope:
3M will conduct the tasks necessary to complete the process experiments to
improve the content uniformity.


Assumptions:
•
3M will utilize the current collar assembles to complete the work

•
Radius will supply sufficient ABL to complete the work (14.5g)

•
The target dose is 200 mcg/array.

•
Multiple experiments will be conducted depending on the formulation:

◦
1 experiment for the [*] formulation; no stability is required

◦
3 experiments for the [*] formulation; 250 arrays will be produced to support
stability and potential non GLP preclinical work

◦
3 experiments for the [*] formulation; 50 arrays will be produced to support
potential non GLP preclinical work.

•
Content and content uniformity of the samples produced in the experiments will
be tested.

•
Release in [*] will not be conducted

Deliverables:
•
Presentations at JTT meetings outlining work as progressed.





[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Change Order Form # 29




Timing:
The required effort in hours, duration of the study in months, and estimated
costs for the work plan are summarized in the table below.
Task
Estimated Effort (hours)
Estimated
Duration (weeks)
Estimated Direct Costs
($)
Process Experiments
625
7
$[*]





Total Estimated Costs Stage 2: $[*]
MMG
24/06/16






In all other respects, the terms and conditions of the Agreement remain in full
force and effect.


Requested task, dates and costs are approved by:


Company: Radius Health, Inc
Company: 3M

Name: Gary Hattersley
Name: Michele Gehrt

Signature: /s/ Gary Hattersley
Signature: /s/ Michele Gehrt

Position: CSO
Position: Commercialization Mgr

Date (dd/mm/yy): 24/06/16
Date (dd/mm/yy): 24/06/16



2
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.